Title: General Orders, 11 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Saturday April 11th 1778
Armenia—Alfred—Arnold—


The Commander in Chief earnestly calls on all officers to pay the strictest attention to the General order of 28th of January last respecting their mens Ammunition and in addition to that order, He directs that whenever a non commissioned officer or soldier is detected in discharging his Piece or otherwise wasting his Ammunition the first Commissioned Officer he is brought before shall order him to be tied up immediately and receive thirty nine lashes on his bare back; and as many soldiers contrary to good order often straggle into the Woods or by places to avoid being detected, no soldier in future to be allowed to carry his Arms and Accoutrements out of Camp unless on duty, and whenever the report of a Gun is heard in the Vicinity of the Camp, the Commanding officers of Regiments are desired to send off parties under non Commissioned officers to apprehend the delinquent & bring him to immediate punishment.

The Commanding officers of Regiments & Corps will see that [th]is order is read to their officers & men and the Commanders of Companies will be careful to inform all their men now absent of this order when they return to Camp.
At a General Court-Martial whereof Colonel Vose is President April 1st 1778—Doctor Vacke of 4th New-York Regiment tried for neglect of duty, disobedience of orders, behaving unbecoming a Gentleman and an officer, using menacing language to his Colonel & spreading false reports to his prejudice, found not guilty of either of the charges exhibited against him and unanimously acquitted with honor—Also Ensign Bloomfield of 3rd Jersey Battalion tried by the same Court for conducting in an unofficer, unsoldierlike manner in suffering himself to be surprised by the Enemy near their lines; After mature deliberation, the court are unanimously of opinion that Ensign Bloomfield is not guilty of the Charge exhibited against him and that his conduct far from being unofficerlike merits applause and is worthy of Imitation.
The Commander in Chief confirms the aforegoing opinions of the Court, and orders Doctr Vacke and Ensign Bloomfield to be immediately discharged from their Arrest.
At the same Court Ensign Kirk of Coll Grayson’s Regiment tried for suffering Major Taylor one of the officers of the day to surprise him at his Picquet, for, permitting several of his guard to be asleep with their Accoutrements off and for not demanding either the Parole or Countersign after the Guard was paraded, found guilty of the charge exhibited against him and sentenced to be reprimanded by the Commanding officer of his Regiment. The General approves the sentence and orders it to take place tomorrow.
